Case 5:17-cv-02514-JGB-SHK Document 256-4 Filed 04/08/20 Page 1 of 39 Page ID
                                  #:5432




                  EXHIBIT 4
               to Declaration of
                David Van Pelt
     Case 5:17-cv-02514-JGB-SHK
           Case 2:20-cv-00409-JLR-MAT
                                  Document
                                       Document
                                           256-4 68
                                                  Filed
                                                      Filed
                                                         04/08/20
                                                            03/30/20
                                                                   Page
                                                                     Page
                                                                        2 of139
                                                                              of 38
                                                                                  Page ID
                                         #:5433


 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
 8
 9
10             KARLENA DAWSON; ALFREDO
               ESPINOZA-ESPARZA; NORMA LOPEZ                   Case No.: 2:20-cv-00409-JLR-MAT
11
               NUNEZ; MARJORIS RAMIREZ-OCHOA;
12             MARIA GONZALEZ-MENDOZA; JOE                     DECLARATION OF FACILITY
               HLUPHEKA BAYANA; LEONIDAS                       ADMINISTRATOR
13                                                             STEPHEN LANGFORD, NWIPC
               PLUTIN HERNANDEZ; KELVIN
14             MELGAR-ALAS; JESUS GONZALEZ
15             HERRERA,
16                         Petitioners-Plaintiffs,
17             v.
18             NATHALIE ASHER, Director of the
19             Seattle Field Office of U.S. Immigration
               and Customs Enforcement; MATTHEW T.
20             ALBENCE, Deputy Director and Senior
21             Official Performing the Duties of the
               Director of the U.S. IMMIGRATION AND
22             CUSTOMS ENFORCEMENT; STEPHEN
23             LANGFORD, Facility Administrator,
               Northwest ICE Processing Center.
24
25                         Respondents-Defendants.
26
27
28            I, STEPHEN LANGFORD, make the following statement under oath subject to penalty

29    of perjury pursuant to the laws of the United States and the State of Washington:
30
31
32                                                                                  III BRANCHES LAW, PLLC
                                                                                            Joan K. Mell
33     DECLARATION OF FACILITY ADMINISTRATOR STEPHEN LANGFORD, NWIPC
                                                                                     1019 Regents Blvd. Ste. 204
       2:20-cv-00409-JLR-MAT—1 of 11
                                                                                         Fircrest, WA 98466
34                                                                                        253-566-2510 ph
     Case 5:17-cv-02514-JGB-SHK
           Case 2:20-cv-00409-JLR-MAT
                                  Document
                                       Document
                                           256-4 68
                                                  Filed
                                                      Filed
                                                         04/08/20
                                                            03/30/20
                                                                   Page
                                                                     Page
                                                                        3 of239
                                                                              of 38
                                                                                  Page ID
                                         #:5434


 1    1. I am the Facility Administrator at the Northwest Immigration and Customs Enforcement
 2
         Processing Center (NWIPC) and an individually named defendant in these proceedings. I am
 3
         over the age of eighteen (18), and I am competent to testify in this matter. My statement is
 4
 5       based upon my personal knowledge, and my education, training, and experience.
 6
      2. I have experience managing viral pandemics in secure settings. I was with the Bureau of
 7
         Prisons for 26.5 years and have been with GEO assigned to NWIPC since July of 2018.
 8
 9       COVID-19 is not the first viral pandemic necessitating protocols at NWIPC. I have been in
10
         conformance with CDC guidelines and successfully guarded against the deadly
11
         communication of other deadly viral diseases such as Zika, Ebola, H1N1 Swine Flu, and AIDS-
12
13       HIV in secure settings.
14
      3. Having said that, GEO takes no position on the motion before the Court. GEO provides this
15
         declaration for purposes of aiding the Court in making an informed decision.
16
17    4. Attached at Ex. A is a true and correct copy of the Centers For Disease Control and Prevention
18
         Coronavirus Disease 2019 (COVID-19) Interim Guidance on Management of Coronavirus
19
         Disease 2019 (COVID-19) In Correctional and Detention Facilities (CDC Guidance), which is
20
21       the guidance GEO has used to educate its personnel and detainees at NWIPC on COVID-19.
22
         My declaration below provides some specifics about GEO’s implementation of the guidelines
23
         at NWIPC. I have not attempted to describe in totality each and every action I have taken to
24
25       implement the guidelines or any other precautions, nor could I do so within the limitations of
26
         a publicly filed declaration. However, I hope to convey to the Court that GEO is being
27
         proactive and is taking COVID-19 seriously to reduce the risk of infection.
28
29    5. The health, safety, and well-being of detainees at NWIPC correlates with the health, safety,
30
         and well-being of GEO staff, GEO administration, and our families. Our interests are aligned
31
32                                                                                 III BRANCHES LAW, PLLC
                                                                                           Joan K. Mell
33     DECLARATION OF FACILITY ADMINISTRATOR STEPHEN LANGFORD, NWIPC
                                                                                    1019 Regents Blvd. Ste. 204
       2:20-cv-00409-JLR-MAT—2 of 11
                                                                                        Fircrest, WA 98466
34                                                                                       253-566-2510 ph
     Case 5:17-cv-02514-JGB-SHK
           Case 2:20-cv-00409-JLR-MAT
                                  Document
                                       Document
                                           256-4 68
                                                  Filed
                                                      Filed
                                                         04/08/20
                                                            03/30/20
                                                                   Page
                                                                     Page
                                                                        4 of339
                                                                              of 38
                                                                                  Page ID
                                         #:5435


 1       with respect to mitigation strategies to slow the spread of the coronavirus and resulting
 2
         infections of COVID-19.
 3
      6. To date, NWIPC has no positive findings of COVID-19 among the detainee population or staff,
 4
 5       which statistically means NWIPC has avoided contamination more successfully than Pierce
 6
         County as a whole. If we remain diligent, with the support and cooperation of both detainees,
 7
         employees, and visitors, we expect to survive the COVID-19 pandemic in the same manner
 8
 9       and with the same success as our present performance measures indicate to date and as we
10
         have done with past pandemics and epidemics.
11
      7. To achieve our common goal of protecting the health, safety, and welfare of those individual
12
13       either detained, working at, or visiting NWIC, we have implemented the following precautions
14
         with Immigration and Customs Enforcement (“ICE”) oversight.
15
                       Operational and Communications Preparations for COVID-19
16
17    8. Recognizing Signs and Symptoms. NWIPC operates solely as an ICE processing center with
18
         the full advantages of onsite health care services provided by ICE Health Services Corps. In
19
         coordination with ICE, we have informed staff and detainees to recognize the symptoms of
20
21       COVID-19, and how to respond if symptoms develop or are observed.
22
      9. Communication and Coordination. I meet routinely and daily on site with ICE Officer in
23
         Charge (“OIC”) Drew Bostock and the Health Services Administrator (“HSA”) for the
24
25       Immigration Health Service Corps (“IHSC”). We have been jointly implementing precautions
26
         as information develops specific to COVID-19. We have a positive collaborative working
27
         relationship that allows us to adapt operations and communications appropriately and
28
29       according to CDC Guidelines.
30
31
32                                                                                III BRANCHES LAW, PLLC
                                                                                          Joan K. Mell
33     DECLARATION OF FACILITY ADMINISTRATOR STEPHEN LANGFORD, NWIPC
                                                                                   1019 Regents Blvd. Ste. 204
       2:20-cv-00409-JLR-MAT—3 of 11
                                                                                       Fircrest, WA 98466
34                                                                                      253-566-2510 ph
     Case 5:17-cv-02514-JGB-SHK
           Case 2:20-cv-00409-JLR-MAT
                                  Document
                                       Document
                                           256-4 68
                                                  Filed
                                                      Filed
                                                         04/08/20
                                                            03/30/20
                                                                   Page
                                                                     Page
                                                                        5 of439
                                                                              of 38
                                                                                  Page ID
                                         #:5436


 1    10. Contingency Planning. GEO is operating below capacity and is not overpopulated, nor does
 2
         GEO anticipate an overpopulation status at NWIC in the foreseeable future. GEO has a
 3
         sufficient workforce to operate at capacity and without staffing shortages in the event any GEO
 4
 5       staff become symptomatic. GEO has developed contingency plans for reduced workforces
 6
         from absences in conjunction with the employees’ union, and we are coordinating with our
 7
         community partners about our preparedness and preparations specific to COVID-19 that may
 8
 9       temporarily alter day to day operations.
10
      11. Review of Existing Pandemic Protocols and Disaster Preparedness and Revisions for
11        COVID-19
12
         GEO has dedicated housing areas and bathrooms and other physical locations for purposes of
13
         isolating confirmed COVID-19 cases and individuals displaying COVID-19 symptoms, and to
14
15       quarantine known close contacts of cases. At NWIPC medical isolation and quarantine
16
         locations are separate.    We have planned for contingencies for multiple locations for
17
         simultaneous use to avoid cohorting as defined in CDC Guidance.
18
19    12. Coordination with Court Officials. With regard to Court operations, GEO has taken
20
         direction from and coordinated with the Executive Office for Immigration Review (“EIOR”)
21
         and ICE consistent with the testimony of OIC Bostock. GEO has accommodated continuing
22
23       Court operations for essential hearings through video conferencing from separate rooms. The
24
         participants have three discreet rooms. The Judge holds the hearing in the main courtroom,
25
         ICE counsel appears telephonically from his or her offices, and the detainee, his or her attorney
26
27       and a limited number of his or her select witnesses appear in the video-teleconferencing
28
         courtroom where GEO security is present. The video-teleconferencing room is large enough
29
         in size to allow for social distancing, which detainees and staff have been encouraged to follow.
30
31       The Courtrooms have tissue and wastebaskets. GEO has trained on proper cough or sneezing
32                                                                                   III BRANCHES LAW, PLLC
                                                                                             Joan K. Mell
33     DECLARATION OF FACILITY ADMINISTRATOR STEPHEN LANGFORD, NWIPC
                                                                                      1019 Regents Blvd. Ste. 204
       2:20-cv-00409-JLR-MAT—4 of 11
                                                                                          Fircrest, WA 98466
34                                                                                         253-566-2510 ph
     Case 5:17-cv-02514-JGB-SHK
           Case 2:20-cv-00409-JLR-MAT
                                  Document
                                       Document
                                           256-4 68
                                                  Filed
                                                      Filed
                                                         04/08/20
                                                            03/30/20
                                                                   Page
                                                                     Page
                                                                        6 of539
                                                                              of 38
                                                                                  Page ID
                                         #:5437


 1       hygiene with respect to coughing and sneezing into a tissue and dispensing with the tissue.
 2
         When the detainee returns from Court, the detainee has access to and has been instructed to
 3
         effectively wash his or her hands with soap and water.
 4
 5    13. Signage.   GEO has posted signage that identifies symptoms of COVID-19 in multiple
 6
         languages, and that provide hand hygiene instructions. GEO has described symptoms and has
 7
         demonstrated hand hygiene instructions in daily briefings referred to as “town hall” meetings
 8
 9       with detainees. Detainees have been asked to report symptoms to staff.
10
      14. Transfers and Movements. Plaintiffs’ experts opine at Dkt. 37-1 at 4 that extensive transfers
11
         of individuals throughout the detention system creates risk. GEO has cooperated with ICE
12
13       implementation of newer ICE policy directives that have reduced the number of detainees
14
         entering NWIPC as explained in the Declaration of Drew Bostock from ICE. To date, the
15
         absence of any positive case of COVID-19 has meant that internal movements have not yet
16
17       been prohibited although social distancing protocols have been implemented, see below.
18
              A.     External Transfers: ICE controls who is housed at NWIPC. GEO does not transfer
19
         detainees externally among GEO facilities. Anyone transferred to or from NWIPC are moved
20
21       on orders from ICE in conformance with ICE protocols implemented in response to COVID
22
         19. GEO may not use the additional bed space available given the reduced ICE detainee
23
         population to house non-ICE detainees. GEO has utilized the available bed space to implement
24
25       COVID 19 protocols to include separating incoming ICE detainees to reduce contact.
26
              B.     Internal Movements: With respect to people entering or leaving the facility, GEO
27
         as a secure private facility with ICE as its sole client may regulate who enters and exits the
28
29       facility and under what conditions with ICE oversight more easily than the courts, grocery
30
         stores, hospitals, jails, and prisons. In this regard, GEO has taken the following precautions:
31
32                                                                                   III BRANCHES LAW, PLLC
                                                                                             Joan K. Mell
33     DECLARATION OF FACILITY ADMINISTRATOR STEPHEN LANGFORD, NWIPC
                                                                                      1019 Regents Blvd. Ste. 204
       2:20-cv-00409-JLR-MAT—5 of 11
                                                                                          Fircrest, WA 98466
34                                                                                         253-566-2510 ph
     Case 5:17-cv-02514-JGB-SHK
           Case 2:20-cv-00409-JLR-MAT
                                  Document
                                       Document
                                           256-4 68
                                                  Filed
                                                      Filed
                                                         04/08/20
                                                            03/30/20
                                                                   Page
                                                                     Page
                                                                        7 of639
                                                                              of 38
                                                                                  Page ID
                                         #:5438


 1                  i.     Incoming Detainees. Incoming detainees have a fourteen-day waiting
 2
         period before housed in the general population. During the waiting period, new detainees are
 3
         screened for COVID 19 exposure before moving into an assigned housing unit.                Any
 4
 5       symptomatic detainee is placed by him or herself into a single housing unit where his or her
 6
         symptoms are monitored by ICE’s public health care providers. The ICE public health doctors
 7
         may test individual detainees per medical standards, and medically treat any detainee in need
 8
 9       of care. GEO does not place any such individual back into the general population without
10
         medical clearance provided by ICE.
11
                    ii.    Staff. Anyone coming into NWIPC to work completes a screening
12
13       questionnaire that GEO personnel use to decide whether the person has been exposed. If
14
         exposed or at an unreasonable risk of having been exposed the individual may not enter. GEO
15
16       staff take the temperature of employees before entry. Anyone who tests above 100.4℉ must
17
         return home until cleared medically. Staff are advised to stay home when sick or if they have
18
19       COVID-19 symptoms or have been in close contact with anyone who has COVID-19. GEO
20
         has informed staff that if staff develop symptoms while on duty, the staff person must leave
21
         the facility as soon as possible and follow CDC recommended steps for persons who are ill
22
23       with COVD-19 symptoms, including self-isolating at home, contacting their healthcare
24
         provider as soon as possible to determine whether the staff person needs to be evaluated and
25
         tested, and contact the supervisor. GEO has identified staff whose duties would allow them to
26
27       work from home and has planned for staff absences. GEO has offered revised duties to staff
28
         who are at higher risk of severe illness. GEO staff have been offered the seasonal influenza
29
         vaccine in the past. ICE follows its protocols for providing vaccines to detainees, which has
30
31       included influenza vaccines.
32                                                                                III BRANCHES LAW, PLLC
                                                                                          Joan K. Mell
33     DECLARATION OF FACILITY ADMINISTRATOR STEPHEN LANGFORD, NWIPC
                                                                                   1019 Regents Blvd. Ste. 204
       2:20-cv-00409-JLR-MAT—6 of 11
                                                                                       Fircrest, WA 98466
34                                                                                      253-566-2510 ph
     Case 5:17-cv-02514-JGB-SHK
           Case 2:20-cv-00409-JLR-MAT
                                  Document
                                       Document
                                           256-4 68
                                                  Filed
                                                      Filed
                                                         04/08/20
                                                            03/30/20
                                                                   Page
                                                                     Page
                                                                        8 of739
                                                                              of 38
                                                                                  Page ID
                                         #:5439


 1                         Enhanced cleaning/disinfecting and hygiene practices
 2
      15. Supplies. I have assessed GEO’s stock of hygiene supplies, cleaning supplies, PPE, and
 3
         medical supplies (separately from Public Health) to ensure NWIPC has on hand and available
 4
 5       proper supplies. I have a plan in place to keep supply stocks replenished as needed if a COVID-
 6
         19 transmission occurs within the facility. NWIPC has supplies that comply with CDC
 7
         guidelines. Detainees do not have to purchase soap. Soap dispensers with liquid soap are at
 8
 9       each common area sink and shower. Detainees in individual units with sinks have their own
10
         bar of soap. We have paper towels, tissues, toilet paper, and sanitary protection. We have
11
         alcohol-based sanitizer in specified locations. We have decided to relax our standards that
12
13       prohibit alcohol-based hand sanitizer within the facility and have purchased more for
14
         additional distribution upon delivery.
15
      16. Respiratory Protection. GEO has an established respiratory protection program with fit
16
17       testing and training so that PPE is correctly donned, doffed, and disposed of properly. GEO
18
         has at NWIPC sufficient surgical type face masks for each detainee if needed.
19
      17. Intensified Cleaning. GEO has implemented intensified cleaning of surfaces and objects that
20
21       are frequently touched, especially in common areas. GEO has instructed detainees and staff
22
         to clean and disinfect shared equipment and property with frequency. GEO uses EPA-
23
         registered disinfectants that are represented to be effective against the virus that causes COVID
24
25       - 19. GEO is not diluting disinfectants below effective levels. GEO has gloves for use with
26
         cleaning. Cleanings occur throughout the day multiple times. Detainees have not complained
27
         about the availability of cleaning supplies.
28
29    18. Reinforced Hygiene. GEO has reinforced healthy hygiene practices and has made supplies
30
         available to encourage safe hygiene practices. We teach good cough etiquette, good hand
31
32                                                                                   III BRANCHES LAW, PLLC
                                                                                             Joan K. Mell
33     DECLARATION OF FACILITY ADMINISTRATOR STEPHEN LANGFORD, NWIPC
                                                                                      1019 Regents Blvd. Ste. 204
       2:20-cv-00409-JLR-MAT—7 of 11
                                                                                          Fircrest, WA 98466
34                                                                                         253-566-2510 ph
     Case 5:17-cv-02514-JGB-SHK
           Case 2:20-cv-00409-JLR-MAT
                                  Document
                                       Document
                                           256-4 68
                                                  Filed
                                                      Filed
                                                         04/08/20
                                                            03/30/20
                                                                   Page
                                                                     Page
                                                                        9 of839
                                                                              of 38
                                                                                  Page ID
                                         #:5440


 1       hygiene, and advise against touching eyes, nose, or mouth without cleaning hands first. We
 2
         inform people to avoid sharing eating utensils, dishes, and cups, and to avoid non-essential
 3
         physical contact. We have running water and hand drying capabilities throughout the facility.
 4
 5    19. Property. The property in a detainee’s possession upon intake is inventoried and placed in
 6
         storage in individualized containers. The storage is secure location. Any access to detainee
 7
         storage requires a detainee request that is processed through multiple levels of review that
 8
 9       would likely prevent contamination within the facility.
10
      20. Air Circulation. Accreditation standard requires NWIPC to have fifteen exchanges per hour,
11
         which is above typical office standards. NWIPC has consistently met these high standards.
12
13                                      Social Distancing Strategies
14
      21. Certain social distancing recommendations have already been part of GEO’s operations. GEO
15
         has limited open movement. Anyone individual designated to go to the library or barbershop
16
17       may go to the library or barbershop. Individual detainees are not moving in mass from location
18
         to location at will. Recreational space and time are dedicated by housing unit. Detainees are
19
         not all using the same recreational space. There is sufficient space for individuals to recreate
20
21       six feet from one another. Meals are served inside housing units and cells. Movements are by
22
         housing unit. Group activities occur by housing unit. Medical screens new intakes separately
23
         from the main medical facility and general population.
24
25    22. GEO has encouraged staff and detainees to increase the space between one another as feasible.
26
                                                   Visitors
27
      23. ICE has authorized GEO to temporarily stop visitors from meeting with detainees, except legal
28
29       counsel who confer with clients in separate rooms through glass enclosures.
30
                                           Infections Control/PPE
31
32                                                                                  III BRANCHES LAW, PLLC
                                                                                            Joan K. Mell
33     DECLARATION OF FACILITY ADMINISTRATOR STEPHEN LANGFORD, NWIPC
                                                                                     1019 Regents Blvd. Ste. 204
       2:20-cv-00409-JLR-MAT—8 of 11
                                                                                         Fircrest, WA 98466
34                                                                                        253-566-2510 ph
     Case 5:17-cv-02514-JGB-SHK
           Case 2:20-cv-00409-JLR-MAT
                                 Document
                                      Document
                                          256-4 68
                                                FiledFiled
                                                       04/08/20
                                                           03/30/20
                                                                 Page
                                                                    Page
                                                                      10 of
                                                                          9 39
                                                                            of 38Page ID
                                        #:5441


 1    24. PPE. GEO staff have personal protective gear, including N95 respirators. PPE are stored in
 2
         spaces in the facility where PPE can be accessed when needed and in an emergency. Staff
 3
         have been trained to perform hand hygiene after removing PPE. Attorney visitors must wear
 4
 5       face masks. If the attorney visitor does not bring a face mask, GEO provides one.
 6
                             Verbal Screening and Temperature Check Protocols
 7
      25. Screening. GEO screens all staff, attorneys, court visitors, and detainees. Subcontractors and
 8
 9       vendors never enter the facility. Staff get their temperature checked and answer screening
10
         questions. Detainees who enter NWIPC are screened prior to entry into the main secured
11
         facility. Detainees must answer questionnaires and have their temperature checked. Screening
12
13       includes questioning whether today or in the past 24 hours the person has had symptoms like
14
         fever, felt feverish, or had chills, cough, or difficulty breathing. It is asked whether in the past
15
         fourteen days the person had contact with a person known to be infected with the novel
16
17       coronavirus COVID-19. Detainees who have observable symptoms are placed in medical
18
         isolation. Staff wear PPE when performing temperature checks.
19
                                       Medical Isolation and Quarantine
20
21    26. GEO has the capacity to medically isolate and quarantine detainees who test positive for
22
         COVID-19.
23
      27. GEO defers to ICE public health with respect to their medical isolation and quarantine
24
25       protocols for detainees.
26
                                     Healthcare Evaluation/Clinical Care
27
      28. NWIPC has the advantage of onsite health care services through ICE Health Services Corp.
28
29       Detainees at NWIPC have access to timely health care that I do not have, and my staff do not
30
         have on the outside.
31
32                                                                                      III BRANCHES LAW, PLLC
                                                                                                Joan K. Mell
33     DECLARATION OF FACILITY ADMINISTRATOR STEPHEN LANGFORD, NWIPC
                                                                                         1019 Regents Blvd. Ste. 204
       2:20-cv-00409-JLR-MAT—9 of 11
                                                                                             Fircrest, WA 98466
34                                                                                            253-566-2510 ph
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   11 of
                                                                      1039
                                                                         of 38
                                                                             Page ID
                                    #:5442
     Case 5:17-cv-02514-JGB-SHK
           Case 2:20-cv-00409-JLR-MAT
                                  Document
                                       Document
                                           256-4 68
                                                  Filed
                                                      Filed
                                                         04/08/20
                                                            03/30/20
                                                                   Page
                                                                     Page
                                                                        12 of
                                                                           1139
                                                                              of 38
                                                                                  Page ID
                                         #:5443


 1
 2                                   CERTIFICATE OF SERVICE
 3
             I, Karen Shadow, certify as follows:
 4
             I am over the age of 18, a resident of Pierce County, and not a party to the above action.
 5
 6     On March 30, 2020, I electronically filed the above Declaration of Stephen Langford, with the
 7
      Clerk of the Court using the CM/ECF system which will send notification of such filing to all
 8
      counsel of record who receives CM/ECF notification.
 9
10
             I certify under penalty of perjury under the laws of the State of Washington that the
11
12    above information is true and correct.
13           DATED this 30th day of March, 2020 at Fircrest, Washington.
14
15
16           Karin Shadow, Paralegal
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32                                                                                   III BRANCHES LAW, PLLC
                                                                                             Joan K. Mell
33     DECLARATION OF FACILITY ADMINISTRATOR STEPHEN LANGFORD, NWIPC
                                                                                      1019 Regents Blvd. Ste. 204
       2:20-cv-00409-JLR-MAT—11 of 11
                                                                                          Fircrest, WA 98466
34                                                                                         253-566-2510 ph
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   13 of
                                                                      1239
                                                                         of 38
                                                                             Page ID
                                    #:5444




                                                                   EXHIBIT A
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   14 of
                                                                      1339
                                                                         of 38
                                                                             Page ID
                                    #:5445
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   15 of
                                                                      1439
                                                                         of 38
                                                                             Page ID
                                    #:5446
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   16 of
                                                                      1539
                                                                         of 38
                                                                             Page ID
                                    #:5447
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   17 of
                                                                      1639
                                                                         of 38
                                                                             Page ID
                                    #:5448
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   18 of
                                                                      1739
                                                                         of 38
                                                                             Page ID
                                    #:5449
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   19 of
                                                                      1839
                                                                         of 38
                                                                             Page ID
                                    #:5450
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   20 of
                                                                      1939
                                                                         of 38
                                                                             Page ID
                                    #:5451
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   21 of
                                                                      2039
                                                                         of 38
                                                                             Page ID
                                    #:5452
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   22 of
                                                                      2139
                                                                         of 38
                                                                             Page ID
                                    #:5453
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   23 of
                                                                      2239
                                                                         of 38
                                                                             Page ID
                                    #:5454
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   24 of
                                                                      2339
                                                                         of 38
                                                                             Page ID
                                    #:5455
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   25 of
                                                                      2439
                                                                         of 38
                                                                             Page ID
                                    #:5456
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   26 of
                                                                      2539
                                                                         of 38
                                                                             Page ID
                                    #:5457
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   27 of
                                                                      2639
                                                                         of 38
                                                                             Page ID
                                    #:5458
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   28 of
                                                                      2739
                                                                         of 38
                                                                             Page ID
                                    #:5459
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   29 of
                                                                      2839
                                                                         of 38
                                                                             Page ID
                                    #:5460
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   30 of
                                                                      2939
                                                                         of 38
                                                                             Page ID
                                    #:5461
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   31 of
                                                                      3039
                                                                         of 38
                                                                             Page ID
                                    #:5462
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   32 of
                                                                      3139
                                                                         of 38
                                                                             Page ID
                                    #:5463
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   33 of
                                                                      3239
                                                                         of 38
                                                                             Page ID
                                    #:5464
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   34 of
                                                                      3339
                                                                         of 38
                                                                             Page ID
                                    #:5465
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   35 of
                                                                      3439
                                                                         of 38
                                                                             Page ID
                                    #:5466
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   36 of
                                                                      3539
                                                                         of 38
                                                                             Page ID
                                    #:5467
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   37 of
                                                                      3639
                                                                         of 38
                                                                             Page ID
                                    #:5468
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   38 of
                                                                      3739
                                                                         of 38
                                                                             Page ID
                                    #:5469
Case 5:17-cv-02514-JGB-SHK
      Case 2:20-cv-00409-JLR-MAT
                             Document
                                  Document
                                      256-4 68
                                             Filed
                                                 Filed
                                                    04/08/20
                                                       03/30/20
                                                              Page
                                                                Page
                                                                   39 of
                                                                      3839
                                                                         of 38
                                                                             Page ID
                                    #:5470
